United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604


                                            July 27, 2012 
 
 
                                  RICHARD A. POSNER, Circuit Judge 
 
                                  ILANA DIAMOND ROVNER, Circuit Judge 
 
                                  DIANE P. WOOD, Circuit Judge 
 
                                   
No. 11‐1453                                            
                                                       
WENFANG LIU,                                          Appeal from the United States 
          Plaintiff‐Appellant,                        District Court for the Western 
                                                      District of Wisconsin. 
          v.                                           
                                                      No. 3:09‐cv‐00500‐wmc 
TIMOTHY MUND,                                          
          Defendant‐Appellee.                         William M. Conley, Chief Judge 
                                                       
                                                       
                                                       
                                                       
                                             O R D E R 
 
     In response to the motion by the Department of Justice filed on July 26, 2012, p. 10 of the 
slip opinion in this case is amended to delete the following language: ʺAnother objection is the 
proposal’s lack of authoritative sponsorship. The government’s amicus curiae brief is signed 
only by Justice Department lawyers. There is no indication of consultation with the Department 
of Homeland Security, the frontline enforcer of the nation’s immigration laws.ʺ